Title: 1769. Octr. 24th.
From: Adams, John
To: 


       Sunday last I rode to Braintree in the Morning, and heard Mr. Gay, of Hingham forenoon and afternoon, upon those Words in the Proverbs “The hoary Head is a Crown of Glory if it be found in the Way of Righteousness.”—The good old Gentleman had been to the Funeral of his aged Brother at Dedham, and seemed to be very much affected. He said in his Prayer, that God in the Course of his Providence was admonishing him that he must very soon put off this Tabernacle, and prayed that the Dispensation might be sanctified to him—and he told the People in the Introduction to his Sermon, that this would probably be the last Exhortation they would ever hear from him their old Acquaintance.—I have not heard a more affecting, or more rational Entertainment on any Sabbath for many Years.
       Dined with my Friend and Uncle Mr. Quincy, and returned after Meeting to Boston.
      